COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ROYCE JACKMAN,                                                No. 08-14-00176-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         168th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                             of El Paso, Texas
                                                §
                             State.                            (TC# 20120D01661)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until April 4, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 4, 2015.

       IT IS SO ORDERED this 2nd day of March, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.